DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 18-20, and 22-24 is/are rejected under 35 U.S.C. 102A1 as being anticipated by Pittman et al. (US Patent No. 5,549,276).
Regarding claim 1, the Pittman et al. (hereinafter Pittman) reference discloses a packing ring (Figs. 1,2) for a fluid valve comprising: 
a top layer (7) and a bottom layer (1), both the top layer and the bottom layer comprising a flexible graphite material (Col. 3, Lines 35-46); and 
one or more mid-layers comprising the flexible graphite material or a perfluoroalkoxy alkane (PFA) material (Example 8); 
wherein the one or more mid-layers are disposed between the top layer and the bottom layer (Figs. 1,2); 
wherein respective one or more mid-layers are disposed parallel to an adjoining layer (Figs. 1,2); 
wherein the plurality of mid-layers, top layer, and bottom layer are bonded together forming a cylindrical shape (Fig. 3, e.g. by compression); and 
wherein the cylindrical shape comprises an open center (Figs. 1,2), wherein the open center extends through the formed cylindrical shape, and has an axis perpendicular to the plurality of mid- layers, top layer, and bottom layer (Figs. 1,2).
Regarding claim 2, the Pittman reference discloses the respective one or more mid-layers comprise alternating layers of the flexible graphite material and the PFA material (Col. 2, Lines 13-39 and Col. 3, Lines 16-26)
Regarding claim 3, the Pittman reference discloses the respective of mid-layers comprises one layer of PFA material (Figs. 1,2).
Regarding claim 4, the Pittman reference discloses the respective mid-layers comprises two layers of PFA material and one layer of flexible graphite material, wherein the flexible graphite material is oriented perpendicular to the cylindrical shape axis (Figs. 1,2).
Regarding claim 5, the Pittman reference discloses the plurality of mid-layers and/or the top layer and/or the bottom layer are comprised of a combination of the flexible graphite material and the PFA material that are fused together by a heat treatment, wherein the flexible graphite material is oriented perpendicular to the cylindrical axis (Col. 3, Lines 16-26).
Regarding claim 6, the Pittman reference discloses the open center is fixed to operably dispose the respective layers in contact with a target valve stem in a valve body stuffing box, and form a clearance or interference fit between the valve stem and the stuffing box (Fig. 3).
Regarding claims 7 and 20, the Pittman reference discloses a first end ring and a second end ring, the first end ring disposed on top of the top layer, and the second end ring disposed below the bottom layer (Fig. 3).
Regarding claim 18, the claim is rejected in view of the rejections of claims 1, 2, and 6.
Regarding claims 22-24, the methods are obvious in view of the rejections of claims 1, 2, and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittman.
Regarding claims 8-11 and 21, the Pittman reference discloses the invention substantially as claimed.
However, the Pittman reference fails to explicitly disclose the claimed materials.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the Pittman reference to use the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide lubricity and longer life to the sealing system.  In re Leshin, 125 USPQ 416.
Regarding claims 12-17, the Pittman reference discloses the invention substantially as claimed.
However, the Pittman reference fails to explicitly disclose the claimed ranges.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Pittman reference to have the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide optimal sealing pressures. In re Aller, 105 USPQ 233.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675